Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 09/16/2021. 
Claims 2-5, 8-9 and 14 are cancelled.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Michael J Musella on 10/13/2021.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

Claim 1.	(Currently Amended) A digital work generating device, comprising:
a processor;
an obtaining means configured to obtain presetting information and an initial content of the digital work;
a generating means configured to generate at least one partial content of the digital work according to the initial content and the presetting information; and
a processing means configured to process the initial content and the at least one partial content to generate the digital work;
wherein the generating means comprises a plurality of generating sub-means;
a coupling mode among the plurality of generating sub-means comprises a combination of cascaded coupling and parallel coupling, and the plurality of generating sub-means comprise at least one parallel branch; and 
each of the plurality of generating sub-means in each parallel branch is configured to:
generate a partial content of a current generating sub-mean according to a content input by a participator corresponding to the current generating sub-mean; and
process the partial content generated by the current generating sub-means and one of the initial content, an intermediate partial content output by a last generating sub-means of a previous parallel branch and an intermediate partial content generated by a previous generating sub-means in a current parallel branch according to the presetting information, so as to generate an intermediate partial content of the current generating sub-means.



Claim 20.	(Currently Amended) A non-transitory computer-readable storage medium stored with a computer readable instruction, wherein the computer-readable instruction, when executed by a processer, is configured to cause the processer to perform a digital work generating method comprising:
obtaining presetting information and an initial content of the digital work;
generating at least one partial content of the digital work according to the initial content and the presetting information; and
processing the initial content and the at least one partial content to generate the digital work, wherein
generating at least one partial content of the digital work according to the initial content and the presetting information comprises: generating a current partial content according to a content input by a current participator; and processing the current partial content and one of the initial content, a last intermediate partial content in a previous parallel branch and a previous intermediate partial content in a current parallel branch according to the presetting information, so as to generate a current intermediate partial content.

Allowance

Claims (1, 6-7, 10-12), (13, 15-19) and (20-25) are allowable.

Reason for Allowance

The cited arts of record, Tseytlin. US Patent Application US 9143542 B1 (hereinafter Tseytlin) in view of Yu et al. US Patent Application US 10083160 B1 (hereinafter Yu) teaches generating digital work. 
Claims (1, 6-7, 10-12), (13, 15-19) and (20-25) are allowable. Independent claims 1, 13 and 20 are allowable because the prior arts of record do not teach sub-means for generating partial content and initial content and generating intermediate partial content of a previous parallel branch according to a presetting information.
The cited arts of record, Tseytlin. US Patent Application US 9143542 B1 (hereinafter Tseytlin) in view of Yu et al. US Patent Application US 10083160 B1 (hereinafter Yu) do not explicitly disclose, teach, or suggest the claimed limitations of:
Claim 1.
a coupling mode among the plurality of generating sub-means comprises a combination of cascaded coupling and parallel coupling, and the plurality of generating sub-means comprise at least one parallel branch; and
each of the plurality of generating sub-means in each parallel branch is configured to:
generate a partial content of a current generating sub-mean according to a content input by a participator corresponding to the current generating sub-mean; and process the partial content generated by the current generating sub-means and one of the initial content, an intermediate partial content output by a last generating sub-means of a previous parallel branch and an intermediate partial content generated by a previous generating sub-means in a current parallel branch according to the presetting information, so as to generate an intermediate partial content of the current generating sub-means.

Claim 13.
generating at least one partial content of the digital work according to the initial content and the presetting information; and
processing the initial content and the at least one partial content to generate the digital work, wherein
generating at least one partial content of the digital work according to the initial content and the presetting information comprises: generating a current partial content according to a content input by a current participator; and processing the current partial content and one of the initial content, a last intermediate partial content in a previous parallel branch and a previous intermediate partial content in a current parallel branch according to the presetting information, so as to generate a current intermediate partial content.

Claim 20.

obtaining presetting information and an initial content of the digital work;
generating at least one partial content of the digital work according to the initial content and the presetting information; and
processing the initial content and the at least one partial content to generate the digital work, wherein
generating at least one partial content of the digital work according to the initial content and the presetting information comprises: generating a current partial content according to a content input by a current participator; and processing the current partial content and one of the initial content, a last intermediate partial content in a previous parallel branch and a previous intermediate partial content in a current parallel branch according to the presetting information, so as to generate a current intermediate partial content.
 (in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.